DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 22 February 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 January 2021 was filed after the mailing date of this present application.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 22 February 2021, with respect to the rejection of Claim 1 under 35 USC 102(a)(1)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Harada et al. US 2012/0044640.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. US 2012/0044640.
Regarding Claim 1, Harada teaches a power conversion device (refer to [0001]) comprising: 
a case (20, figs. 1 and 2); 
a semiconductor module (5, figs. 1 and 2) that is housed in the case; 
a smoothing capacitor (6, figs. 1 and 2) that is disposed in parallel with the semiconductor module, that is fixed to the case by fixing bolts (9a, 9b, abd 9c, figs. 1 and 2) and that suppresses voltage fluctuations; and 
a high-voltage connection portion (bus bar 8, figs. 1 and 2) to which the semiconductor module and the smoothing capacitor are electrically connected, locations at which the smoothing capacitor is fixed to the case by the fixing bolts correspond to capacitor fixing points, the capacitor fixing points being arranged at positions that avoid corner portions of the smoothing capacitor, and the smoothing capacitor having a bus bar (3, figs. 1 and 2) that is electrically connected by fastening bolts at bus bar fastening points to the high-voltage connection portion, the bus bar fastening points serving both as electrical connections and as the capacitor fixing points.
Regarding Claim 3, Yokoyama teaches all of the limitations of Claim 1 above and further teaches wherein the smoothing capacitor is square in shape (6, figs. 1 and 2), one of the capacitor fixing points is provided at an outer peripheral position at each side of the smoothing capacitor, and among the capacitor fixing points one or both of two of the capacitor fixing points arranged in opposing positions are set as the bus bar fastening points 3, figs 3 and 4).
Regarding Claims 4 and 6, Yokoyama teaches all of the limitations of Claim 1 above and further teaches wherein the semiconductor module has a terminal that is fastened to the bus bar, and a surface on which the terminal and the bus bar are fastened corresponds to a bus bar fastening surface and another surface on which the bus bar extends out from the smoothing capacitor corresponds to an extension surface, a height position of the bus bar fastening surface is a same position or an adjacent position of a height position of the extension surface (5 is attached to 3 via 8, figs. 1-8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. US 2012/0044640, in view of Liang et al. US 2018/0048127.
Regarding Claims 5, 7, and 8, Harada teaches all of the limitations of Claims 1, 
Liang teaches wherein the bus bar has a first bent portion that extends upward from the extension surface in a vertical direction and that is bent in a middle in a horizontal direction (116, fig. 3), a second bent portion that extends from the first bent portion in the horizontal direction and that is bent downward in a middle in the vertical direction (portion connecting 116 and 115, fig. 3), and a third bent portion that extends from the second bent portion in the vertical direction and that is bent in a middle in the horizontal direction on an opposite side of the first bent portion (115, fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the bus bar as taught by Liang with the power conversion device of Harada in order to provide an alternative circuit arrangement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
31 March 2021
/DANIEL KESSIE/Primary Examiner, Art Unit 2836